Exhibit 10.2
 
PROMISSORY NOTE
 

Borrower:  Zoltek Companies, Inc.; Zoltek Corporation;  Lender:  Enterprise Bank
& Trust   Engineering Technology Corporation; and Zoltek Properties, Inc.   
Clayton   3101 McKelvey Road   
c/o Enterprise Support Center
  Bridgeton, MO 63044  
1281 N. Warson Rd.
     
St. Louis, MO 63132
        Principal Amount:  $10,000,000.00   Date of Note:  March 30, 2012

                                           
PROMISE TO PAY.  Zoltek Companies, Inc., Zoltek Corporation; Engineering
Technology Corporation; and Zoltek Properties, Inc. (“Borrower”) jointly and
severally promise to pay to Enterprise Bank & Trust (“Lender”), or order, in
lawful money of the United States of America, the principal amount of Ten
Million & 00/100 Dollars ($10,000,000.00), together with interest on the unpaid
principal balance from March 30, 2012, until paid in full.
 
PAYMENT.  Subject to any payment changes resulting from changes in the index,
Borrower will pay this loan in 83 principal payments of $55,555.55 each and one
final principal payment of $5,388,889.35, plus accrued interest. Borrower's
first principal payment is due May 1, 2012, and all subsequent principal
payments are due on the same day of each month after that.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning May 1, 2012, with all subsequent interest
payments to be due on the same day of each month after that.  Borrower’s final
payment due March 30, 2019, will be for all principal and all accrued interest
not yet paid.  Unless otherwise agreed or required by applicable law, payments
will be applied first to any accrued unpaid interest; then to principal; then to
any late charges; and then to any unpaid collection costs.  Borrower will pay
Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.
 
VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the LIBOR
Rate.  As used herein “LIBOR Rate” shall mean a rate per annum equal to the
offered rate for deposits in United States dollars for a thirty (30) day period
as it appears on Reuters Screen LIBOR01 Page in effect two Business Days prior
to the beginning of each calendar month, adjusted for any reserve requirement
and any subsequent costs arising from a change in government regulations after
the date of this Note.  However, if the initial advance under this Note occurs
other than on the first day of the month, the initial one-month LIBOR rate shall
be that one-month LIBOR rate in effect two Business Days prior to the date of
the initial advance, which rate (as adjusted as set forth above) shall be in
effect for the remaining days of the month of the initial advance.  As used
herein “Reuters Screen LIBOR01 Page” means the display page currently so
designated on the Reuters Monitor Money Rates service (or such other page as may
replace Reuters Screen LIBOR 01 Page of that service or such other service) as
may be nominated by the British Bankers’ Association as a vendor for the purpose
of displaying British Bankers’ Association interest settlement rates for United
States dollar deposits.  As used herein “Business Days” shall mean any day on
which commercial banks are open for business in New York City.  Notwithstanding
anything to the contrary contained in this Note, including without limitation
the paragraph entitled “Interest After Default” or any other provision relating
to the rate of interest after default, Lender, at its option, upon default,
including failure to pay upon final maturity, may, if permitted under applicable
law, increase the variable rate of interest on the Note to Three Hundred (300)
basis points over the otherwise applicable rate.  In no event shall the interest
rate exceed the maximum rate permitted by applicable law.  Lender’s internal
records or applicable interest rates shall be determinative in the absence of
manifest error.  The current initial one-month LIBOR rate as referenced below is
as of March28, 2012. (the “Index”).  The Index is not necessarily the lowest
rate charged by Lender on its loans.  If the Index becomes unavailable during
the term of the loan, Lender may designate a substitute index after notifying
Borrower.  Lender will tell Borrower the current Index rate upon Borrower’s
request.  The interest rate change will not occur more often than each
month.  Borrower understands that Lender may make loans based on other rates as
well.  The Index currently is 0.241% per annum. Interest on the unpaid balance
of this Note will be calculated as described in the “INTEREST CALCULATION
METHOD” paragraph using a rate of 3.000 percentage points over the Index,
resulting in an initial rate of 3.241% per annum based on a year of 360
days.  NOTICE:  Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.
 
 
1

--------------------------------------------------------------------------------

 
 
INTEREST CALCULATION METHOD.. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.
 
PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not unless agreed to by Lender
in writing, relieve Borrower of Borrower's obligation to continue to make
payments under the payment schedule. Rather, early payments will reduce the
principal balance due and may result in Borrower's making fewer
payments.  Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Enterprise Bank & Trust, 1281 North Warson Road, St. Louis, MO 63132.
 
LATE CHARGE.  If a payment is more than 15 days late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $100.00
whichever is less.
 
INTEREST AFTER DEFAULT. Upon the occurrence and during the continuance of an
Event of Default, including failure to pay upon final maturity, the interest
rate on this Note shall be increased by adding an additional 3.000 percentage
point margin ("Default Rate Margin"). The Default Rate Margin shall also apply
to each succeeding interest rate change that would have applied had there been
no default. However, in no event will the interest rate exceed the maximum
interest rate limitations under applicable law.
 
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note and
any such failure shall remain unremedied for three (3) Business Days.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower and
any, in the case of any term, obligation, covenant or condition other than the
covenant set forth in the section of the Business Loan Agreement entitled
“Financial Covenants and Ratios”, such failure shall remain unremedied for
thirty (30) days after written notice thereof from Lender to Borrower.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect at the time made or
furnished.


 
2

--------------------------------------------------------------------------------

 
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business (other than as a results of a merger of one Borrower into another
Borrower), the insolvency of Borrower, the appointment of a receiver for any
part of Borrower's property which is not dismissed within sixty (60) days after
the appointment thereof, any assignment for the benefit of creditors, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against Borrower (and, in the case of any such proceeding instituted against
Borrower, such proceeding is not dismissed or stayed within sixty (60) days
after the commencement thereof).
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Change of Control.  There is a Change of Control (as such term is defined in the
Business Loan Agreement between Borrower and Lender of even date herewith).
 
LENDER'S RIGHTS. Upon the occurrence and during the continuance of an Event of
Default, Lender may declare the entire unpaid principal balance under this Note
and all accrued unpaid interest immediately due, and then Borrower will pay that
amount.
 
COLLATERAL. Borrower acknowledges this Note is secured by a Deed of Trust on
property located at 3101 McKelvey Road, Bridgeton, MO (legal description to
govern). This Note is further secured by a Deed of Trust on property located at
27 Guenther Blvd., St. Peters, MO (legal description to govern). This Note is
further secured by a Deed of Trust on property located at 11 Research Park
Drive, Weldon Springs, MO.  Failure to identify collateral for this note shall
not constitute a waiver of such collateral.
 
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s reasonable legal expenses whether or not there is a
lawsuit, including reasonable attorneys' fees and expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law..
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions.  This note has been
accepted by Lender in the State of Missouri.
 
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of St. Louis County, State of Missouri.
 
DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums then due and
owing on the Indebtedness and not otherwise timely paid in full against any and
all such accounts, and at Lender's option, to, if an Event of Default has
occurred and is continuing, administratively freeze all such accounts to allow
Lender to protect Lender's charge and setoff rights provided in this paragraph.
 
 
3

--------------------------------------------------------------------------------

 
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Each Borrower
understands and agrees that, with or without notice to such Borrower, Lender may
with respect to any other Borrower (a) make one or more additional secured loans
or otherwise extend additional credit; (b) alter, compromise, renew, extend,
accelerate or otherwise change one or more times the time for payment or other
terms of any indebtedness, including increases and decreases of the rate of
interest on the indebtedness; (c) exchange, enforce, waive, subordinate, fail or
decide not to perfect, and release any security, with or without the
substitution of new collateral; (d) apply such security and direct the order or
manner of sale therefore, including without limitation, any non-judicial sale
permitted by the terms of the controlling security agreements, as Lender in its
discretion may determine; (e) release, substitute, agree not to sue, or deal
with any one or more of Borrower's sureties, endorsers, or other guarantors on
any terms or in any manner Lender may choose; and (f) determine how, when and
what application of payments and credits shall be made on any other indebtedness
owing by such other Borrower. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
of the Borrower under this Note are joint and several.


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE
PROMISSORY NOTE
IN WRITING TO MODIFY IT.


JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other relating to this Note.


PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
 
4

--------------------------------------------------------------------------------

 
 
BORROWER:
 
ZOLTEK COMPANIES, INC.
By:                                                          
Name: Andrew W. Whipple
Title: Chief Financial Officer
 
ZOLTEK CORPORATION
By:                                                          
Name: Andrew W. Whipple
Title: Chief Financial Officer
 
ENGINEERING TECHNOLOGY CORPORATION
By:                                                          
Name: Andrew W. Whipple
Title: Chief Financial Officer
 
ZOLTEK PROPERTIES, INC.
By:                                                          
Name: Andrew W. Whipple
Title: Chief Financial Officer







5